TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00593-CV


In re Robert Galvin


Isela Moreno, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-11-000731, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E


PER CURIAM

	This is a contempt proceeding ancillary to Isela Moreno's accelerated appeal.  The
subject of this proceeding is Moreno's appointed counsel, Robert Galvin, who has failed to comply
with our order to file appellant's brief.
	Appellant filed her notice of appeal on October 4, 2011, the appellate record
was complete on March 5, 2012, and the Court extended the time for filing appellant's brief to
March 26, 2012.  On March 26, 2012, Galvin requested an extension of time to file the brief until
April 16, 2012.  On April 5, 2012, we ordered Galvin to file appellant's brief no later than April 16,
2012, and advised him that failure to file the brief by that date could require him to show cause
for his noncompliance with the order.  To date, the brief has not been filed and Galvin has not
communicated with the Court about this case.
	We hereby order Robert Galvin to appear in person on May 9, 2012, at 9:00 a.m.,
in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th St., City of
Austin, Travis County, Texas, to show why he should not be held in contempt and sanctions imposed
for his failure to obey the April 16, 2012 order of this Court.  This order to show cause will be
withdrawn and Galvin will be relieved from his obligation to appear before this Court as above
ordered if the brief is received by the clerk of this Court no later than12:00 p.m. on May 8, 2012.
	It is ordered April 27, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose